Citation Nr: 1428253	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to November 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2013, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board notes that the Veterans Law Judge took testimony with respect to the issue of entitlement to service connection for tinnitus as well as entitlement to a compensable rating for bilateral hearing loss.  However, in the Veteran's May 2012 substantive appeal, he made clear that the only issue he was appealing was the issue of entitlement to service connection for tinnitus.  In addition, the issue of entitlement to service connection for tinnitus was the only issue certified to the Board in the October 2012 Certification on Appeal.  As such, the Board finds that the issue of entitlement to a compensable rating for bilateral hearing loss is not properly before it.  


FINDINGS OF FACT

1.  A November 2004 rating decision denied the Veteran's claim for entitlement to service connection for tinnitus.

2.  Evidence received since the November 2004 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for tinnitus. 

3.  There is competent evidence that relates the Veteran's current tinnitus to active duty.


CONCLUSIONS OF LAW

1.  Evidence received since the November 2004 rating decision that denied a claim for entitlement to service connection for tinnitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

In this decision, the Board reopens and grants the Veteran's claim for entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's claim for entitlement to service connection for tinnitus was first denied by a rating decision dated in November 2004.  No appeal was taken and no additional evidence was received within one year of notice of that determination.  As such, it became final.  38 U.S.C.A. § 7105.  In a correspondence received in June 2009, the Veteran requested that his claim for entitlement to service connection for tinnitus be reopened.  

The evidence of record at the time of the previous final denial in November 2004 included the Veteran's service treatment records, VA treatment records, and the report of a September 2004 VA audiological examination.  

The Veteran's service treatment records are negative for any complaints of, or treatment for, tinnitus.  However, it was noted that he suffered from an ear infection and sustained a head injury from falling off a truck.  The Veteran's DD Form 214 reflects that he served as an ordnance supply parts specialist in the U.S. Army. 

The report of the September 2004 VA audiological examination diagnosed the Veteran as having tinnitus, but opined that it was less than likely that the tinnitus was a result of in-service noise exposure because the Veteran had reported tinnitus only for the past 5 to 10 years, whereas he had separated from service 38 years prior.  The examiner indicated that if the Veteran's tinnitus was due to military noise exposure, then it should have occurred prior to this.

Relevant evidence added to the record subsequent to the last final denial in November 2004 includes various statements from the Veteran in support of his claim; the report of a January 2009 VA audiological examination; the report of a November 2009 VA audiological examination; correspondences from the Veteran's private otolaryngologist dated in October 2011 and March 2013; and the transcript of the Veteran's May 2013 Travel Board hearing.  In addition, the Board notes that the Veteran was granted entitlement to service connection for right ear hearing loss in the November 2004 rating decision, and granted entitlement to left ear hearing loss in an April 2009 rating decision due to in-service noise exposure.

The report of the January 2009 VA audiological examination diagnosed the Veteran as having bilateral tinnitus, and opined that the Veteran's hearing loss and tinnitus were at least likely as not caused by or a result of military service because the Veteran was a right-hand shooter and the noise from a gun firing would have likely affected the left ear, which was currently worse than the right ear.  The November 2009 VA audiological examination also diagnosed the Veteran as having bilateral tinnitus, but did not provide an etiological opinion.  

In an October 2011 correspondence, the Veteran's private otolaryngologist indicated that he had a long history of bilateral hearing loss complicated by high-frequency tinnitus, and explained that tinnitus often accompanied hearing loss.  This otolaryngologist again submitted correspondence in March 2013 indicating that the Veteran's bilateral tinnitus was a complication of his bilateral hearing loss.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is sufficiently new and material to reopen the claim.  The Veteran's claim was previously denied because of a lack of evidence demonstrating incurrence of tinnitus in service, and no evidence of continuity of symptoms and treatment.  Subsequent to the November 2004 denial, there have been several medical opinions linking his current tinnitus to either in-service acoustic trauma or to his service-connected bilateral hearing loss.  The credibility of these opinions is to be presumed, and the RO has conceded that the Veteran was exposed to noise during service as a result of firing guns.  This additional information regarding in-service acoustic trauma raises a reasonable possibility of substantiating the claim.  Hence, it is new and material evidence to reopen the claim.

Service Connection

As discussed above, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran's service treatment records are negative for any complaints of, or treatment for, tinnitus.  However, it was noted that he suffered from an ear infection and sustained a head injury from falling off a truck.  The Veteran's DD Form 214 reflects that he served as an ordnance supply parts specialist in the U.S. Army. 

The report of the September 2004 VA audiological examination diagnosed the Veteran as having tinnitus, but opined that it was less than likely that the tinnitus was a result of in-service noise exposure because the Veteran had reported tinnitus only for the past 5 to 10 years, whereas he had separated from service 38 years prior.  The examiner indicated that if the Veteran's tinnitus was due to military noise exposure, then it should have occurred prior to this.

The report of the January 2009 VA audiological examination diagnosed the Veteran as having bilateral tinnitus, and opined that the Veteran's hearing loss and tinnitus were at least likely as not caused by or a result of military service because the Veteran was a right-hand shooter and the noise from a gun firing would have likely affected the left ear, which was currently worse than the right ear.  The November 2009 VA audiological examination also diagnosed the Veteran as having bilateral tinnitus, but did not provide an etiological opinion.  

In an October 2011 correspondence, the Veteran's private otolaryngologist indicated that he had a long history of bilateral hearing loss complicated by high-frequency tinnitus, and that tinnitus often accompanied hearing loss.  This otolaryngologist again submitted  correspondence in March 2013 indicating that the Veteran's bilateral tinnitus was a complication of his bilateral hearing loss.

Although tinnitus was not shown or reported during active duty, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Furthermore, the RO has already implicitly conceded such exposure in the April 2009 rating decision when it granted entitlement to service connection for left ear hearing loss, as the VA audiological examination on which the rating decision relied indicated that hearing loss was caused by in-service noise exposure.  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.

The RO has previously determined that service connection is warranted for bilateral hearing loss.  The fact that the Veteran has been diagnosed as having bilateral hearing loss and granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.

Given the fact that the Veteran has been diagnosed with, and service-connected for, bilateral sensorineural hearing loss, the provisions from the Merck Manual noted above, as well as the opinion of the January 2009 VA audiological examination and the Veteran's own private otolaryngologist, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active military service.  

The Board acknowledges that the evidence regarding whether the Veteran's tinnitus was incurred in active duty is conflicting.  However, given the Veteran's in-service noise exposure and resulting hearing problems, as well as the cited provisions from the Merck Manual, the Board finds the evidence is at least in relative equipoise.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's current tinnitus was incurred in active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. at 53-56.  


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, the claim is reopened.

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


